DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding independent claims 1, 11, and 13 and in response to Applicant’s arguments that the limitation “mapping, using basis functions with trained parameters, the trajectory vectors specifying the desired trajectory to corresponding latent representation vectors that capture inherent properties of the robot arm, the trajectory vectors being inputs to the basis functions with the trained parameters” is not disclosed by the art of record, Examiner agrees.
As such, the previous 35 USC § 103 rejections are withdrawn.


Allowable Subject Matter
Claims 1 – 6, 8, 9, and 11 – 14 are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664      
                                                                                                                                                                                                  /ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664